FILE COPY




                                No. 07-20-00364-CR

Ex parte Joseph Charles Campa            §      Original Proceeding

                                         §      December 28, 2020

                                         §      Opinion Per Curiam

                                         §

                                J U D G M E N T

       Pursuant to the opinion of the Court dated December 28, 2020, it is ordered,

adjudged, and decreed that this writ of habeas corpus be dismissed for want of

jurisdiction.


                                       oOo